UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4357


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OCIE LEE BLACK, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cr-00470-CCB-1)


Submitted:   February 25, 2011            Decided:   March 18, 2011


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Ebise Bayisa, Staff
Attorney,   Greenbelt,  Maryland,   for   Appellant.     Rod J.
Rosenstein, United States Attorney, Judson, T. Mihok, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ocie Lee Black, Jr., pled guilty to receiving material

shipped and transported in interstate commerce depicting minors

engaged     in    sexually        explicit       conduct,      in   violation       of    18

U.S.C.A.    § 2252(a)(2)          (West    Supp.       2010)   (Counts      1,    2),    and

possession       of   material     shipped       and    transported        in   interstate

commerce depicting minors engaged in sexually explicit conduct,

in violation of 18 U.S.C.A. § 2252(a)(4)(B) (West Supp. 2010)

(Count 3).

            The       court       sentenced        Black       to    292        months     of

imprisonment for Counts 1 and 2, and to a 240-month sentence for

Count 3, all counts to run concurrent to each other.                             This gave

Black a total of 292 months of imprisonment, with eighty-two

months imposed         to   run    concurrent      to    the    state      sentence      that

Black was then serving.             Alternatively, the court imposed a 210-

month federal sentence imposed to run consecutively to his state

sentence.

            Black timely appeals, arguing that the district court

improperly balanced the 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2010) factors in the process of his sentencing, resulting in a

substantively         unreasonable        sentence.         For     the    reasons       that

follow, we affirm.

            We review a sentence for reasonableness, applying an

abuse of discretion standard.                Gall v. United States, 552 U.S.

                                             2
38, 51 (2007).         In so doing, we first examine the sentence for

“significant procedural error,” including failing to calculate

(or improperly calculating) the Guidelines range, treating the

Guidelines     as     mandatory,    failing     to    consider    the    § 3553(a)

factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence.                    Gall, 552

U.S. at 51.         If there is no significant procedural error, we

“then consider the substantive reasonableness of the sentence

imposed.”    Id.

            As noted above, however, Black only objects to the

substantive reasonableness of his sentence.                   Nonetheless, Black

was sentenced within a properly-calculated advisory Sentencing

Guidelines range and this court presumes on appeal that such a

sentence     is     substantively    reasonable.         See     Rita   v.    United

States, 551 U.S. 338, 346-56 (2007) (upholding permissibility of

appellate    presumption     of     reasonableness      for    within-guidelines

sentence); United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007) (same).         Accordingly,     we    affirm    Black’s    sentence.       We

dispense     with     oral   argument       because    the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED



                                        3